DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 14, 16, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 2 recites “a substantially inverted pentagonal shape”.  The specification states that “substantially” means “mostly” or “for the most part”.  It is unclear what “substantially” is modifying in this phrase.  Is the shape “mostly” or “for the most part” inverted?  Is the shape “mostly” or “for the most part” pentagonal?  Furthermore, it is unclear what an “inverted pentagonal shape” means.  When is a pentagon considered inverted?
Claim 6 recites “a head”, however “a head” is already recited in claim 1, line 10 such that it is unclear if the compressive force is to a second head, or the same head of claim 1.

Claim 14 recites “located approximate” in lines 1 and 2.  It is unclear what is meant by this phrase.  The examiner believes that possibly “approximate” should be “proximate” or perhaps “approximate” should be “approximately on”, but it is unclear.
Claim 16 recites “the first heating element can the second heating element”.  It is unclear what is meant by this phrase.  The examiner believes that “can” should be “and” and has interpreted the claim in this manner. 
Claim 17 recites “adapted to be located proximate cheeks of a wearer”.  This language is unclear as the location of the elements is in terms of a wearer rather than the facemask.  Furthermore, the wearer can move the mask around and rearrange as they see fit such that the location of the heating element could be anywhere.
Claim 20, line 2 recites “a substantially inverted pentagonal shaped first panel”.  The specification states that “substantially” means “mostly” or “for the most part”.  It is unclear what “substantially” is modifying in this phrase.  Is the shape “mostly” or “for the most part” inverted?  Is the shape “mostly” or “for the most part” pentagonal?  Furthermore, it is unclear what an “inverted pentagonal shape” means.  When is a pentagon considered inverted?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 10-12, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenblat et al. (US 20180146733).
Regarding claim 1, Greenblat describes a facemask (module 30) comprising: a first panel (module 36, 38, 40) having a substantially inverted pentagonal shape (see Fig. 6, middle portion is pentagonally shaped for the most part) and being manufactured from a first material (outer layer forming exterior surface 32, para. 0042) and a second material (inner layer forming interior surface 34, para. 0042), the first panel including: a nose pocket (module 36); an exhaust (mouthpiece 42); and piping (pocket 56 and band 54) located along a top edge of the first panel (see Fig. 4); a second panel (left/ right portion 112, 114) having a substantially rectangular (is mostly, or for the most part rectangular, two straight edges at approximately 90 degrees, furthermore there does not 

    PNG
    media_image1.png
    845
    591
    media_image1.png
    Greyscale

Regarding claim 2, the facemask of Greenblat includes wherein the third material is adapted to (the language that follows is an intended use recitation) stretch in four 
Regarding claim 3, the facemask of Greenblat includes wherein the first material (smooth knit with water repellent finish, para. 0042) is different from the second material (fleeced surface for softness and comfort, para. 0042).  
Regarding claim 5, the facemask of Greenblat includes wherein the piping (56, 54) is manufactured from a semi-rigid material (band can be formed of soft metal, para. 0046).  
Regarding claim 6, the facemask of Greenblat includes wherein the third material of the second panel is adapted to (what follows this statement is an intended use limitation) provide a compressive force to a head of a wearer when the facemask is being worn (the material is stretchable and expandable, and therefore fully capable of providing a compressive force as claimed, para. 0049).  
Regarding claim 7, the facemask of Greenblat includes wherein the nose pocket (36) is located above the exhaust (42).  
Regarding claim 8, the facemask of Greenblat includes wherein the piping (56, 54) is adapted to (what follows this statement is an intended use limitation) create a tight seal between the facemask and a face of a wearer (the piping includes a band that can be contoured to the face of the user, and therefore is fully capable of creating a “tight” seal, para. 0046).  
Regarding claim 10, the facemask of Greenblat includes wherein the first material is wind and water resistant (water repellant, para. 0042, all material is at least 

Regarding claim 11, Greenblat describes a facemask (module 30) comprising: a front side (module 36, 38, 40) including (i) a first layer (inner surface 34, fleeced surface) being manufactured from a moisture wicking material (fabrics used have moisture movement properties to move moisture to the outer layer, para. 0041), (ii) a second layer (outer layer of exterior surface 32) being manufactured from a wind resistant material (all material is at least partially wind resistant, formed of smooth knit, para. 0042), (iii) a pocket (module 36) adapted to receive a nose therein, (iv) piping (pocket 56 and band 54) located along a top edge of the front side (see Fig. 4), (v) one or more exhaust vents (mouthpiece 42); and a back side (left/right portion 112, 114) being manufactured from a stretchable material (stretchable, para. 0049); wherein vertical edges of the front side are coupled to vertical edges of the back side forming an opening adapted to receive a head therethrough (see annotated Fig. 6 above, see Fig. 9, note also that 112 and 114 can be of unitary construction, para. 0049).  
Regarding claim 12, the facemask of Greenblat includes wherein the second layer (outer layer of exterior surface 32) of the front side is an exterior layer (is an exterior layer).  
Regarding claim 18, the facemask of Greenblat includes wherein the stretchable material of the back side is adapted to (the language that follows is an intended use recitation) press the piping on the front side against a face of a wearer (the material is 
Regarding claim 19, the facemask of Greenblat includes wherein the nose pocket (module 36) is located above the one or more exhaust vents (42).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenblat in view of Perusse et al. (US 20190289946).
Regarding claim 4, the facemask of Greenblat does not explicitly describe wherein the exhaust vent includes three meshed openings.
Greenblat does describe that the mouthpiece could be removable in order to switch between different mouthpieces depending on the environment (para. 0045) and includes a mesh material outer face layer 48 (para. 0044).

It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the number of openings to be three, such as in Perusse, in order to accommodate for different environments (for example a colder environment, para. 0045, Greenblat) in order to reduce the size of the openings to improve the warmth of the facemask.   
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenblat in view of Stanley (US 4561112).
Regarding claim 9, the facemask of Greenblat includes the limitations of claim 9 but does not explicitly describe wherein the piping comprises vinyl fabric. 
In related art for finishing components, Stanley describes that the edges of a glove are bounded with vinyl binding (col. 10, ll. 10-12).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the material of the binding of Greenblat to be vinyl as described in Stanley in order to provide a sturdy and decorative edge (Stanley, col. 10, ll. 5-7, 16-19).
Claims 13-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenblat in view of Graham et al. (US 1691472) and ActionHeat.
Regarding claim 13, the facemask of Greenblat describes the limitations of claim 13 but does not explicitly describe the font side further including: a first heating element 
In related art for facemasks, Graham describes a garment for keeping warm (see Fig. 11) and includes heating wire 74 that is located between an inner and outer layer (see Fig. 12).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the facemask of Greenblat to include the heating element of Graham in order to provide additional heating means for people who work in cold environments (Graham, p. 1, ll. 1-10).
Although Graham shows one side of a garment with heating elements, Graham does not depict the other side.  
In related art for head warming apparel, ActionHeat describes a similar heated apparel that includes a heating element on either side of the garment (see ActionHeat 1:44 below).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the Greenblat/Graham garment to include a second heating element on the other side in order to provide equal heating to the head of the wearer.  

    PNG
    media_image2.png
    816
    1297
    media_image2.png
    Greyscale

Regarding claim 14, the garment of Greenblat as modified includes wherein (i) the first heating element is located approximate a left side of the front side and (ii) the second heating element is located approximate a right side of the front side (as modified with Graham and ActionHeat, the garment includes heating elements on either side).  
Regarding claim 15, the garment of Greenblat as modified describes the limitations of claim 15 but does not explicitly describe the facemask further comprising: a power source coupled to the first heating element and the second heating element.
In related art, ActionHeat describes utilizing a 5 volt power bank to power the heaters (0:45-0:53, see below).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the garment to include the power bank in order to permit the garment to remain heated when the wearer is using the garment.

    PNG
    media_image3.png
    815
    1292
    media_image3.png
    Greyscale

Regarding claim 16, the facemask of Greenblat as modified describes the limitations of claim 16, but does not explicitly describe the facemask furthering comprising: a controller adapted to adjust an output of the power source to the first heating element can the second heating element.  
In related art, ActionHeat describes that a button can be pressed to adjust the level of heat (1:12-1:34, see guide below) to the garment which is considered a controller.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the garment of Greenblat/Graham to include the controller of ActionHeat in order to permit a personalized level of heat to the user depending on their preference.

    PNG
    media_image4.png
    814
    1300
    media_image4.png
    Greyscale

Regarding claim 17, the garment of Greenblat as modified includes wherein the first heating element and the second heating element are adapted to be located proximate cheeks of a wearer (the garment as modified includes heating on the left and right side in accordance with the modification above, as shown in Graham Fig. 11 the heating element extends to an area “proximate cheeks of a wearer”).  

Regarding claim 20, Greenblat describes a facemask comprising: a substantially inverted pentagonal shaped first panel (see Fig. 6, middle portion is pentagonally shaped for the most part) including an interior moisture wicking layer (inner surface 34, fleeced surface, fabrics used have moisture movement properties to move moisture to the outer layer, para. 0041) and a wind resistant exterior layer (outer layer of exterior surface 32, all material is at least partially wind resistant, formed of smooth knit, para. 
The garment of Greenblat does not explicitly describe a first heating element and a second heating element each being located between the interior layer and exterior layer of the first panel; a power source coupled to the first heating element and the second heating element, the power source including a controller to adjust a temperature of the first heating element and the second heating element.
In related art for facemasks, Graham describes a garment for keeping warm (see Fig. 11) and includes heating wire 74 that is located between an inner and outer layer (see Fig. 12).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the facemask of Greenblat to include the 
Although Graham shows one side of a garment with heating elements, Graham does not depict the other side; a power source coupled to the first heating element and the second heating element, the power source including a controller to adjust a temperature of the first heating element and the second heating element.  
In related art for head warming apparel, ActionHeat describes a similar heated apparel that includes a heating element on either side of the garment (see ActionHeat 1:44 below); a 5 volt power bank to power the heaters (0:45-0:53); a button can be pressed to adjust the level of heat (1:12-1:34) to the garment which is considered a controller.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the Greenblat/Graham garment to include the components of ActionHeat in order to permit a preferential heat to be distributed to both sides of the garment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references are included that include heating pads in the face region as well as masks with differing numbers of holes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 7:30AM-4:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J. LYNCH/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA L HOEY/Primary Examiner, Art Unit 3732